UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-152017 BUSINESS MARKETING SERVICES, INC. (Exact name of Registrant as specified in its charter) Delaware 80-0154787 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 350 Madison Avenue, 8th Floor New York, NY 10017 (Address of principal executive offices) (646) 416-6802 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No X As of August 13, 2011, there were 19,500,000 shares of the registrant’s common stock outstanding. BUSINESS MARKETING SERVICES, INC. QUARTERLY REPORT ON FORM10-Q June 30, 2011 TABLE OF CONTENTS Page PARTI – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated balance sheets at June 30, 2011 (Unaudited)and June 30, 2010 F-1 Consolidated statements of operations for the Six months ended June 30, 2011 and 2010 and for the period from December 7, 2007 (Inception) through June 30, 2011(Unaudited) F-2 Consolidated statements of operations for the Three months ended June 30, 2011 and 2010 (Unaudited) F-3 Consolidated statements of cash flows for the Six months ended June 30, 2011 and 2010 (Unaudited) F-4 Notes to Consolidated Financial Statements (Unaudited) F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 4. Controls and Procedures 8 PARTII – OTHER INFORMATION Item 1. Legal Proceedings 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Submission of Matters to a Vote of Security Holders 9 Item 5. Other Information 9 Item 6. Exhibits 9 Signatures 10 ExhibitIndex Business Marketing Services, Inc. June 30, 2011 and 2010 Index to Consolidated Financial Statements Contents
